Application for the re-taxation of the costs of opposing a special motion. The costs were made out at $427 49. The vice chancellor taxed them at $159 67, which included the copy of 1848 folios annexed to an affidavit; which copy was one of the printed error books used upon the argument of a former suit in the court of errors. It also included $5, for copies of the opinions of the different members of that court in such suit. The chancellor said that a short affidavit stating the substance of the pleadings and matters of controversy, and a reference to the printed report of the case in this court, was all that was necessary, in addition to what is stated in the written part of the affidavit, to bring the case before this court. He therefore allowed 50 folios, in addition to the written affidavit, and the item of $5, for copies of the opinions; and he directed the bill, as taxed, to be reduced to the sum of $51,31. Neither party to have costs as against the other, upon this application.